Opinion issued February 24, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00430-CV
____________

IN RE BRENDA JEFFCOAT AND GERALD JEFFCOAT, INDIVIDUALLY
AND AS NEXT FRIENDS OF NANCY MICHELLE JEFFCOAT, A MINOR,
AND MATT ALLEN JEFFCOAT, A MINOR, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, Brenda Jeffcoat and Gerald Jeffcoat, Individually and as next friends
of Nancy Michelle Jeffcoat, a minor, and Matt Allen Jeffcoat, have filed a petition for
a writ of mandamus complaining of Judge Brown’s


 order signed on March 2, 2004,
which (1) ruled that certain documents submitted by relators to Judge Brown for in
camera inspection were privileged, (2) ruled that no privilege attaching to the
documents had been waived, (3) ordered that none of the documents could be used
in the underlying litigation, (4) ordered relators to notify all persons who either have
access or have been provided copies of the documents of the prohibitions against their
disclosure and their use, and (5) required that all documents be returned to counsel
for real party-in-interest, Cleveland Regional Medical Center L.P. d/b/a Cleveland
Regional Medical Center, and its general partner, Community G.P., Inc.  
          We deny the petition for a writ of mandamus, and deny all pending motions. 
The clerk of this Court is instructed to return to the clerk of the trial court those
portions of the mandamus record ordered sealed by the trial court.
  
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.